Citation Nr: 0826549	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  02-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a sleep disorder.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

A review of the record reveals that the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2005 order, the Court 
vacated the Board's August 2003 decision denying service 
connection for a sleep disorder and remanded that matter to 
the Board for compliance with the Court's order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  To date the veteran has not been provided 
with proper notice under the VCAA regarding his claim for 
service connection for a sleep disorder.  Specifically, he 
has not received notice regarding what is necessary 
substantiate a claim for service connection for a sleep 
disorder.  The veteran has also not been notified of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, or 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Accordingly, the RO must provide the veteran with 
notice of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2007) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), as well as provide notice of the information 
or evidence needed to establish a disability rating and 
effective date for the claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, to date, the veteran has not identified any VA 
or private treating doctors and no treatment records have 
been associated with the claims file.  On remand, the veteran 
should be requested to identify any doctors that have treated 
his sleeping disorder and efforts to obtain any outstanding 
medical records should be undertaken before a decision is 
rendered in this case.   Any further development that 
logically follows from the foregoing development, including 
providing the veteran a VA examination if warranted, should 
also be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.   Notify the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for service connection for a 
sleeping disorder; (2) about the 
information and evidence that VA will 
seek to provide; and (3) about the 
information and evidence the claimant is 
expected to provide.  He should also be 
notified about the information or 
evidence needed to establish a disability 
rating and effective date for his claim 
on appeal.  

2.  Ask the veteran to identify all VA 
and non-VA medical care providers who 
have treated him for a sleep disorder 
since his separation from service in 
April 1970.  Make arrangements to obtain 
any records he adequately identifies.

3.  After all appropriate development has 
been completed, to include a VA 
examination if warranted, readjudicate 
the veteran's claim on appeal.  If the 
claim remains denied, provide the veteran 
and his representative, if any, with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

